—Order of the Appellate Term of the Supreme Court, First Department, entered on or about June 23, 2000, which modified a judgment of the Civil Court, New York County (Howard Malatzky, J.), entered May 11, 1999, awarding use and occupancy and possession of the subject premises to petitioner landlord, to the sole extent of vacating the landlord’s recovery of use and occupancy for December of 1998, unanimously affirmed, without costs.
Although respondent in this summary holdover proceeding contends that she is entitled to succeed to the tenancy of her sister in the subject apartment covered by the Loft Law (Multiple Dwelling Law art 7-C), we conclude, as did the Appellate Term, that the record fails to support her contention. Respondent never alleged, either in her answer to the petition or otherwise, that she was, at any time, a primary resident of the loft, nor has she produced proof tending to show such primary residency. Indeed, the evidence shows to the contrary that for the two-year period preceding the death of the tenant-*286of-record, respondent resided in Suffolk County, where she and her husband own a house. Apart from respondent’s familial tie to the former tenant-of-record, there is no indication of any connection between respondent and the subject loft before her sister’s death.
We have considered respondent’s remaining arguments and find them unavailing.
The decision and order of this Court entered herein on June 5, 2001 (284 AD2d 117) is hereby recalled and vacated. Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.